Per Curiam. Appellant Michael Bethel, by his attorney, Jerry Ryan, has filed a motion for rule on the clerk. The motion admits that the record was not timely filed and it was no fault of the appellant. Appellant’s attorney, in the motion and in the accompanying memorandum, further admits that he miscalculated the time in which to file his client’s transcript. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5, 1979, In Re: Belated Appeals in Criminal Cases. A copy of this opinion will be forwarded to the Committee on Professional Conduct.